Citation Nr: 0912491	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for adrenal myelodystrophy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 decision by the RO 
which denied service connection for adrenal myelodystrophy.  
A videoconference hearing before the undersigned member of 
the Board was held in June 2002. The Board remanded the 
appeal for additional development in July 2003.  

In March 2005, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In May 
2006, the Court granted a Joint Motion for Remand and vacated 
the March 2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Remand.  

The Veteran asserts that his adrenal myelodystrophy was first 
manifested in service and believes that service connection 
should be established either on a direct basis or on the 
basis of aggravation.  He testified that he first had 
problems walking beginning in service and said that he 
noticed a gradually worsening of his symptoms with increased 
stumbling and falling shortly after his discharge from active 
service in 1991.  The Veteran reported that he did not go on 
sick call for his symptoms in service, and did not seek any 
medical attention until 1996, when his symptoms began to 
affect his work performance.  

Historically, the Board notes that the service treatment 
records showed no complaints, treatment, abnormalities, or 
diagnosis for any signs or symptoms of adrenal myelodystrophy 
in service.  The Veteran specifically denied any history of 
foot trouble, lameness, or leg problems on his separation 
examination in February 1991, and on subsequent Reserve 
service examinations in March 1993 and May 1993.  
Furthermore, no pertinent abnormalities were noted on any of 
those examinations although he later reported that he had had 
problems with gait and painful spasms shortly after his 
return from the Gulf War in 1991.  See October 25, 1996 VA 
Medical Center letter; see also March 2002 VA outpatient 
treatment record; June 2002 hearing testimony; June 2002 
statement from former co-worker.

The evidence of record showed that the Veteran was initially 
seen by VA for symptoms associated with the dystrophic 
disease in September 1996, and that he was diagnosed with 
adrenal myelodystrophy in October 1996.  A note accompanying 
all of the available medical records from the VA Medical 
Center (VAMC) Pittsburgh in May 2001, indicated that the 
Veteran had a "volume 1" chart at VAMC Chillicothe, Ohio.  
Although additional medical records from VAMC Pittsburgh were 
associated with the claims file in June 2003, it does not 
appear that any attempt has been made to obtain the Veteran's 
complete chart from VAMC Chillicothe.  As these records are 
relevant to the Veteran's claim and are in the possession of 
the VA, they must be obtained and associated with the claims 
file.  

The record on appeal indicates that the disorder at issue is 
an inherited metabolic disease.  In this regard, the Board 
notes that congenital or developmental defects errors are not 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. § 3.303(c), 4.9 (2008).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).  Specifically, 
the VA General Counsel stated that diseases of congenital, 
developmental, or familial origin could be service-connected 
under certain circumstances.  VAOPGCPREC 67-90; VAOPGCPREC 
82-90.  The VA General Counsel stated that such diseases 
could be considered to have been incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty.  VAOPGCPREC 67-90.  The VA General Counsel noted, 
however, that the mere genetic or other familial 
predisposition to develop the symptoms was not enough; 
rather, there had to be manifestations of an active disease 
process.  Id.  Even where a hereditary disease had manifested 
some symptoms prior to entry on duty, the VA General Counsel 
noted that service connection was still possible if, during 
service, the disease had progressed at a rate greater than 
normally expected according to accepted medical authority.  
VAOPGCPREC 82-90.  In either case, the VA General Counsel 
stated that this was a factual, medical determination (as 
opposed to a legal determination) which had to be based upon 
the evidence of record and sound medical judgment.  

It is essentially argued by and on the Veteran's behalf that 
he manifested symptoms of adrenal myelodystrophy in service 
or within one year of the Veteran's discharge from service.  
In this regard, service connection may be presumed for 
certain diseases, including endocrinopathies, if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, such disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  Based on the forgoing, the Board finds that 
a medical opinion with review of the record would be of 
assistance to the Board in adjudicating the issue on appeal 
in light of the Joint Motion for Remand in this case.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Finally, it is unclear from the record as to whether the 
Veteran is in receipt of disability benefits from the Social 
Security Administration.  Inquiry should be made in this 
respect, and any available records should be associated with 
the record on appeal.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the Veteran and 
his representative a corrective Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all healthcare 
providers who have treated him for his 
adrenal myelodystrophy since his 
discharge from service in 1991.  
Thereafter, the AMC should attempt to 
obtain all pertinent treatment records 
from any identified source.  Of 
particular interest are all treatment 
records from VAMC Chillicothe and 
Pittsburgh from 1996 to the present.  All 
attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and 
any negative response should be committed 
to writing and made a part of the record.  

3.  The Veteran should also be asked to 
clarify whether he is currently receiving 
or has received Social Security 
Administration disability benefits.  If 
so, the AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

4.  Thereafter, the claims file should be 
forwarded to an appropriate VA examiner 
for an opinion regarding the likely date 
of onset of the Veteran's adrenal 
myelodystrophy.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should review 
the entire record, with particular 
attention to the Veteran's physical 
status prior to, during, and subsequent 
to service, and provide an opinion as to 
the following:  

I.  Is it at least as likely as not 
that the Veteran's adrenal 
myelodystrophy was first manifest in 
service or within one year of the 
Veteran's discharge from service.  
The examiner should note that 
service connection may be granted 
for hereditary diseases that either 
first manifested themselves during 
service (or within a presumptive 
period) or whose symptoms were 
manifest before service and 
progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-
90 (July 18, 1990).

The examiner should provide a complete 
rationale and basis for all opinions 
offered.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  The clinical 
findings and reasons upon which any 
opinion is based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

